Citation Nr: 0903149	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-31 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for urethritis 
in excess of 0 percent for the period prior to August 25, 
2006, and in excess of 40 percent for the period since August 
25, 2006.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from April 1971 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 rating decision by the 
Roanoke, Virginia, Regional Office (RO), and a January 2008 
rating decision by the Appeals Management Center (AMC) in 
Washington, DC.  

Service connection for urethritis had been denied in a 
January 2004 rating decision by the RO.  The veteran 
perfected an appeal with regard to the issue of service 
connection.  During the pendency of that appeal, in an August 
2006 decision review officer decision, the RO granted service 
connection for urethritis and assigned an initial 
noncompensable (0 percent) evaluation effective from April 
25, 2003, the date of receipt of the service connection 
claim.  In March 2007, on a Statement in Support of Claim 
form, the veteran entered a timely notice of disagreement 
with the initial noncompensable disability rating that had 
been assigned.  The March 2007 notice of disagreement 
initiated an appeal of the noncompensable initial rating 
assigned.  

In March 2007, a personal hearing was held before one of the 
undersigned Veterans Law Judges, ostensibly on the issue of 
service connection for erectile dysfunction; however, at the 
March 2007 Board personal hearing, the veteran indicated his 
disagreement with the noncompensable initial evaluation 
assigned for service-connected urethritis.  The Board also 
heard testimony on this initial rating issue, conditioned on 
the later perfection of appeal of the initial rating issue.   

In an April 2007 rating decision, the RO granted a 40 percent 
evaluation for urethritis effective from August 25, 2006.  As 
the issue of initial rating was already in appellate status 
(from the March 2007 notice of disagreement), the 40 percent 
evaluation is considered to also be a part of the appeal of 
the assignment of the initial evaluation following service 
connection.  The RO grant of 40 percent rating for the period 
from August 25, 2006 thus created a "staged" initial rating 
- staged as 0 percent prior to August 25, 2006, and 40 
percent from August 25, 2006.  

In August 2007, the Board remanded the issue of initial 
evaluation of urethritis to the RO, via the AMC, for issuance 
of a statement of the case.  In April 2008, the AMC issued a 
statement of the case on the issue of higher initial rating 
for urethritis.  The veteran perfected that appeal with the 
timely filing of a VA Form 9, Appeal to Board of Veterans' 
Appeals, in May 2008.  The veteran also requested a hearing 
before the Board at that time.  The matter of higher initial 
rating for urethritis has now been certified to the Board for 
further consideration.

The August 2007 Board decision additionally granted service 
connection for erectile dysfunction as secondary to service 
connected genitourinary disorders.  The AMC issued a rating 
decision in January 2008 implementing that grant of benefits, 
and in May 2008 the veteran filed a notice of disagreement 
with the assigned noncompensable evaluation for erectile 
dysfunction.

A hearing was held before one of the undersigned Veterans Law 
Judges in December 2008.  At that time, testimony was taken 
regarding the evaluation of both urethritis and erectile 
dysfunction.  The veteran also submitted updated private 
treatment records at that time, along with a waiver of 
initial consideration by the RO.

The issue of higher initial evaluation of erectile 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC in 
Washington, DC.



FINDINGS OF FACT

1.  For the initial rating period prior to August 25, 2006, 
the veteran's urethritis was manifested by symptomatology no 
more severe than daytime voiding intervals of between one and 
two hours, and nocturia three to four times a night; and 
there is no evidence of use of absorbent materials.

2.  For the initial rating period since August 25, 2006, the 
veteran's urethritis has been predominantly manifested by 
symptomatology no more severe than a need to use and change 
absorbent materials three to four times a day, daytime 
voiding intervals of between one and two hours, and nocturia 
three to four times a night.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to August 25, 2006, 
the criteria for an evaluation of 20 percent for service-
connected urethritis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.115a, 4.115b, 
Diagnostic Code 7518 (to include consideration of voiding 
dysfunction and urinary frequency) (2008).

2.  For the initial rating period from August 25, 2006, the 
criteria for an evaluation in excess of 40 percent for 
service-connected urethritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.115a, 
4.115b, Diagnostic Code 7518 (to include consideration of 
voiding dysfunction and urinary frequency) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for urethritis.  A September 2007 letter advised the veteran 
regarding how VA determines disability ratings and effective 
dates.  Moreover, Courts have held that, once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

VA also has a duty to assist the veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that in this case all necessary development 
has been accomplished; therefore, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  No VA outpatient or inpatient 
treatment records have been identified by the veteran.  The 
veteran has submitted, or VA has obtained on his behalf, 
statements from his private urologist, Dr. AMS, as well as 
complete treatment records from June 1993 to November 2008.  
The veteran was provided an opportunity to set forth his 
contentions during hearings before a Veterans Law Judge in 
March 2007 and December 2008.  The appellant was afforded 
several VA medical examinations over the course of the 
appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Evidence

Private treatment records from Dr. AMS, covering the period 
from June 1993 to November 2008, reveal regular complaints 
regarding frequent urination beginning in January 2002.  The 
veteran also reported post-void dribbling.  On several 
occasions, the veteran reported that his leakage was not bad, 
aside from some discoloration of his underwear.  There is no 
notation of the use of any absorbent materials or devices 
prior to August 25, 2006, when Depends undergarments were 
recommended.  Further, a three day voiding diary from 2006 
indicates a voiding interval of between one and two hours, as 
well as nocturia three or more times a night.  There is no 
indication as to whether this was a typical pattern.

A VA genitourinary examination was performed in February 
2003.  The veteran reported having some dribbling, but no 
need for absorbent materials.  He complained of nocturia 
three to four times a night, and a daytime voiding interval 
of between one and one and a half hours.  He had a past 
history of urinary tract infections, but did not report 
recent or recurrent infection at present.  The veteran denied 
any dilations or drainage procedures.  

The veteran underwent a second VA genitourinary examination 
in July 2005.  At that time, the veteran reported a daytime 
voiding interval of between one and two hours, and three 
occurrences of nocturia nightly.  He stated that he had noted 
a slight stain on his underwear from dribbling, but he did 
not need to wear a pad.  There was no complaint or finding of 
obstructed voiding, and no drainage had been needed over the 
past year.  Similarly, the veteran denied treatment for 
urinary tract infection over the prior year.

At the March 2007 Board personal hearing, the veteran 
complained of having frequent and urgent urination.  He 
testifies that he had to limit his fluid intake when driving, 
and had to be aware of the nearest bathroom.  The veteran 
testified that he had to get up four to five times a night to 
urinate.  The veteran also reported dribbling, and the use of 
absorbent pads, which he changed four or five times a day.  
He stated that he had begun using Depends in 2000 or 2001.  
He reported low back and abdominal pain, and complained that 
his genitourinary symptoms restricted him socially and 
occupationally.

During the December 2008 hearing, in response to questioning 
by the Veterans Law Judge, the veteran reported that he began 
using Depends more frequently.  He stated that he currently 
changed the absorbent material two to four times a day, but 
he also stressed that leakage had been a long standing 
problem and referred to 2004 private treatment records 
documenting his complaints.

Initial Evaluation of Urethritis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may 
be assigned for separate periods of time based on the facts 
found, however.  This practice is known as "staged" 
ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).  Staged ratings have been assigned here by the RO; 
both stages are currently on appeal.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Urethritis is not specifically listed in the Rating schedule.  
When an unlisted condition is considered, a rating is 
assigned by analogy to a closely related disease or injury 
based on the functions affected, the anatomical location, and 
symptomatology.  38 C.F.R. § 4.20.  Here, urethritis is 
evaluated under Diagnostic Code 7518, for stricture of the 
urethra, which directs that the disability be evaluated as a 
voiding dysfunction.  The Board finds the selection of 
Diagnostic Code 7518 to be appropriate, as it reflects the 
body system and part affected, and the applicable criteria 
reflect the described symptomatology.  The Board notes that, 
in effect, Diagnostic Code 7518 refers the rater to a general 
rating formula based on the manifested dysfunction, and any 
imprecision in the choice of diagnostic code is rendered 
harmless.

As reflected by the referral to a general formula for 
evaluation, diseases of the genitourinary system generally 
result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  The 
schedule provides descriptions of various levels of 
disability in each of these symptom areas.  Where diagnostic 
codes refer the evaluator to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  In other words, 
assignment of evaluations for multiple dysfunctions over the 
same period would constitute prohibited pyramiding.  
38 C.F.R. § 4.14. 

Disability manifested as voiding dysfunction is rated as 
urine leakage, urinary frequency, or obstructed voiding.  
With leakage, where the wearing of absorbent materials which 
must be changed less than twice per day is required, a 20 
percent rating is assigned.  A 40 percent rating is warranted 
where absorbent materials must be changed two to four times 
per day.  When the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day is required, a 60 percent rating is assigned.

Urinary frequency, with a daytime voiding interval between 
two and three hours, or awakening to void two times per night 
is rated 10 percent disabling.  A daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night, warrants a 20 percent rating.  A 40 percent 
evaluation is assigned for a daytime voiding interval less 
than one hour, or for awakening to void five or more times 
per night.  

Obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year is rated 
noncompensable.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with post void residuals greater than 150 cc, markedly 
diminished peak flow rate (less than 10 cc/sec), recurrent 
urinary tract infections secondary to obstruction, or 
stricture disease requiring periodic dilatation every two to 
three months is assigned a 10 percent rating.  Urinary 
retention requiring intermittent or continuous 
catheterization is rated 30 percent disabling.  38 C.F.R. § 
4.115a.

Initially, the Board finds that the selection of August 25, 
2006, as a demarcation date for the assignment of staged 
ratings is appropriate.  This marks the first evidence of use 
of absorbent materials.  Although leakage certainly occurred 
prior to that date, there is no evidence that it was of such 
severity as to require use of pads or other appliances.  The 
Board notes that the veteran had affirmatively denied use of 
pads on several occasions prior to that date.  

For the initial rating period prior to August 25, 2006, the 
Board finds that a higher, 20 percent evaluation for service-
connected urethritis is warranted.  As is discussed above, 
evaluation is to be based on the predominant manifestation of 
the disability.  While there is no showing of use of 
absorbent materials prior to August 2006, there is ample 
evidence of increased urinary frequency.  The veteran has, 
for the entire appellate period, alleged a voiding interval 
of between one and two hours.  His private urologist, while 
not setting forth the exact interval, has noted complaints of 
frequency.  A voiding diary prepared in 2006 documents nearly 
hourly urination.  Further, the diary documents nocturia more 
than three times a night.  Although on one night five 
episodes are noted, the Board credits the veterans February 
2003 description of such as being more typically three to 
four times.  Based on the finding that the veteran has a 
voiding interval of between one and two hours, and nocturia 
three or four times a night, the criteria for a 20 percent 
evaluation (and no higher) are met for the period prior to 
August 25, 2006.

The Board further finds that, for the initial rating period 
since August 25, 2006, the veteran's urethritis has been 
predominantly manifested by symptomatology that more nearly 
approximates the need to use and change absorbent materials 
three to four times a day, daytime voiding intervals of 
between one and two hours, and nocturia three to four times a 
night.  

The evidence of record reflects that, for the initial rating 
period from August 25, 2006, there was the need for use of 
absorbent materials.  The Board recognizes the veteran's 
hearing testimony in March 2007, at which time he indicated 
that he changed his pads four to five times a day; however, 
at no other time did he report this frequency of pad usage.  
The Board finds that, in the context of all the evidence of 
record that pertains to the need for use of absorbent 
materials that shows the need to change pads four or less 
times per day - including that the need for use of absorbent 
materials first arose in August 2006; that private treatment 
records covering this period do not reflect how many times a 
day the pads needed to be changed, and do not reflect actual 
change in severity of underlying disability of urethritis; 
and the December 2008 personal Board hearing testimony that 
pads were changed between only two and four times a day 
(testimony the veteran continued even under questioning and 
after being reminded that changing more than four times a day 
would warrant an increased evaluation in excess of 40 
percent) - the veteran's March 2007 testimony that he changed 
his pads for or five times a day reflects an estimate of the 
use of absorbent materials that more nearly approximates 
changing of absorbent material four times per day, and does 
not more nearly approximate changing of absorbent materials 
more than four times per day as required for a higher 60 
percent disability rating.  

For these reasons, the Board finds that no further staging of 
initial ratings is warranted in this case.  The overall 
evidence does not sufficiently establish a disability picture 
most nearly approximated by the next-higher 60 percent rating 
for any period of initial rating on appeal, even considering 
the March 2007 hearing testimony.  Because the vast majority 
of the evidence from August 25, 2006, onward more nearly 
approximates only a 40 percent evaluation, assignment of a 
staged rating in excess of that amount is not found to be 
warranted for the period from August 25, 2006.

Turning to the remaining criteria for voiding dysfunction, 
the Board notes that there is no allegation of increased 
frequency or nocturia after August 2006.  In the absence of a 
showing of a need to change absorbent materials more than 
four times a day, a rating in excess of 40 percent for 
urethritis must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990); 38 C.F.R. §§ 4.3, 
4.7.  


ORDER

For the period of initial rating prior to August 25, 2006, an 
initial disability rating of 20 percent for service-connected 
urethritis is granted, subject to the laws and regulations 
governing payment of monetary benefits.

For the period of initial rating from August 25, 2006, an 
initial evaluation in excess of 40 percent for service-
connected urethritis is denied.


REMAND

As was noted above, service connection for erectile 
dysfunction was granted in an August 2007 Board decision, and 
implemented in a January 2008 rating decision by the AMC, 
which also assigned a noncompensable evaluation.  The veteran 
filed a notice of disagreement with the assigned evaluation 
in May 2008.  Based on the record contained in the claims 
folder, no statement of the case (SOC) has been issued with 
regard to the evaluation of erectile dysfunction, as is 
required.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 19.26 (2008).  Upon review of VA electronic administrative 
records, however, it appears that the RO did in fact issue an 
SOC in August 2008.  The Board notes that since that time, 
the veteran has submitted additional medical evidence 
regarding evaluation of erectile dysfunction, and has offered 
personal testimony on the issue at a Board hearing.  The RO 
cannot have considered all of this evidence in conjunction 
with issuance of the SOC, as it was, at least in part, 
created at the Board and maintained there.  Therefore, the 
issue of higher (compensable) initial disability rating for 
erectile dysfunction must be remanded to the RO for issuance 
of a supplemental SOC (SSOC) to ensure that the veteran has a 
full and fair opportunity to participate in the adjudication 
of his appeal.  38 C.F.R. § 19.29.

Accordingly, the issue of entitlement to a higher 
(compensable) initial disability rating for erectile 
dysfunction is REMANDED for the following action:

Send the veteran a supplemental statement 
of the case concerning his claim for 
assignment of a higher initial evaluation 
for service-connected erectile 
dysfunction; such must include 
consideration of allegations of Peyronie's 
Disease made at the December 2008 Board 
hearing and medical records submitted in 
support thereof.  He and his 
representative also must be given an 
opportunity to perfect an appeal to the 
Board on this issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  If, and only if, 
he perfects a timely appeal should this 
claim be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
               ERIC S. LEBOFF			             J. 
PARKER
	          Acting Veterans Law Judge                        
Acting Veterans Law Judge
         Board of Veterans' Appeals                         
Board of Veterans' Appeals


	                         
__________________________________________
                    DENNIS F. CHIAPPETTA 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


